Per Curiam.

The warrant stated that the plaintiff and another had been convicted at a court of special sessions, for an assault and battery, and it mentioned the three justices before whom the plaintiff had been brought. Three justices have jurisdiction, in certain cases, of breaches of the peace, and have power to fine and imprison for the same. They had jurisdiction. *142therefore, of the subject matter, and that was enough to jnstif~ the constable in serving the mitt~'inus, fQr he was nqt bound t~ examine mtp the validity of the pr9ce~dings and of the process. It was sufficient for hini that three justices had jurisdiction to try, convict and imprison for an assault and battery. (Hill v. Bateman, Stra. 710. case of the Marshalsea, 10 Co. 76. a.)
Whether the conviction was erroneous was not material to him, The warrant being under seal, and coming- from three justices having power in the case, it formed a complete justification. The verdict ought, therefore, to be set aside, with costs tp abide the. event of the suit.
New trial granted.